{¶ 21} I concur in the decision of the court insofar as it affirms the judgment of the trial court. I dissent, however, from the decision not to award sanctions. I think this is one of the most egregious examples of frustration of the judicial system I have seen. This appellant failed to exercise her rights at the trial court level, and then insisted on bringing an appeal where her own actions served to remove any basis for an appeal.
 {¶ 22} I would award sanctions against the appellant and her attorney.